           Case 1:15-vv-00907-MCW Document 139 Filed 10/22/19 Page 1 of 7




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
ZANIA LEWIS,             *
                         *                            No. 15-907V
             Petitioner, *                            Special Master Christian J. Moran
                         *
v.                       *                            Filed: September 10, 2019
                         *
SECRETARY OF HEALTH      *                            Stipulation; influenza vaccine;
AND HUMAN SERVICES,      *                            tinnitus
                         *
             Respondent. *
******************** *

Michael A. Baseluos, Baseluos Law Firm, PLLC, San Antonio, TX, for Petitioner;
Claudia B. Gangi, United States Dep’t of Justice, Washington, DC, for
Respondent.

                               UNPUBLISHED DECISION1

       On September 9, 2019, the parties filed a joint stipulation concerning the
petition for compensation filed by Zania Lewis on August 20, 2015. Petitioner
alleged that the influenza vaccine she received on August 20, 2012, and the
influenza vaccine she received on January 14, 2015, which are contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused her to suffer
tinnitus, earaches, hearing loss, dizziness, vertigo, loss of equilibrium, clouding of
consciousness, and migraine headaches.2 Petitioner further alleges that she
suffered the residual effects of these injuries for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of her injuries.
       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       2
          The undersigned notes that the migraine headaches were not alleged in the original
petition. In a supplemental petition filed on July 3, 2017, petitioner alleged that the vaccinations
significantly aggravated her migraine headaches.
           Case 1:15-vv-00907-MCW Document 139 Filed 10/22/19 Page 2 of 7




       Respondent denies that the influenza vaccines caused petitioner to suffer
these injuries or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $38,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-907V according to this decision
and the attached stipulation.3

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                  2
      Case 1:15-vv-00907-MCW Document 139 Filed 10/22/19 Page 3 of 7




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


                                                        )
ZANIA LEWIS,                                            )
                                                        )
                        Petitioner,                     )
                                                        )       No. 15-907V
v.                                                      )       Special Master Moran
                                                        )       ECF
SECRETARY OF HEALTH AND                                 )
HUMAN SERVICES,                                         )
                                                        )
                        Respondent.                     )


                                           STIPULATION

        The parties hereby stipulate to the following matters:

        l. Zania Lewis, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa- l Oto 34 (the "Vaccine Pl'Ogram").

The petition· seeks compensation for injuries allegedly related to petitioner's receipt of influenza

("flu") vaccines, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ 100.3(a).

        2.- Petitioner received her flu vaccines on August 20, 2012, and January 14, 2015.

        3. The vaccines were administered within the United States.

        4. Petitioner alleges that she suffered tinnitus, ringing in the ears, earaches, hearing loss,

dizziness, vertigo, loss of equilibrium, clouding of consciousness, and migraine headaches as the

result of her flu vaccinations, and that she suffered the residual effects of these injuries for mol'e

than six months.

       5. Petitioner represents that there has been no prior awat'd or settlei;nent of a civil action

for damages on her behalf as a l'esult of her alleged vaccine injury.
      Case 1:15-vv-00907-MCW Document 139 Filed 10/22/19 Page 4 of 7




            6. Respondent denies that the flu vaccinations caused petitioner's alleged injuries, or

any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l(a)(l), the Secretary of Health and Hurnan Services wiJI issue

the following vaccine compensation payment:

        A lump sum of $38,000.00 in the form of a check payable to petitionet·. This amount
        represents compensation for all damages that would be available under 42 V.S.C.
        § 300aa-l 5(a).             ·

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a prope1· and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorney's fees and costs incul'l'ed in proceeding upon this

petition.

        I 0. Petitioner and her attorney t·epresent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S,C.

§ 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                    2
      Case 1:15-vv-00907-MCW Document 139 Filed 10/22/19 Page 5 of 7




        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutol'y funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, the money provided pursuant to.this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, her flu vaccination administered on August 20, 2012,

and/or her flu vaccination administered on January 14, 2015, as alleged by petitioner in a petition

for vaccine compensation filed on or about August 20, 2015, in the United States Cou1t of

Federal Claims as petition No. I5-907V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                      3
      Case 1:15-vv-00907-MCW Document 139 Filed 10/22/19 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages clai"med under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act 01· thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award.described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or th~

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged injuries,

or any other injury or her current condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

/
I

I

I

I


                                                  4
     Case 1:15-vv-00907-MCW Document 139 Filed 10/22/19 Page 7 of 7




Respectfully submitted,




ATTORNEY OF RECORD FOR                         AUTHORIZED REPRESENTATIVE
PETITIONER:                                    OF THE ATTORNEY GENERAL:


 ~
MICHAEL BASELUOS, ESQ.
Baseluos Law Fit-m                             Depuy Director
202 East Park Avenue                           Torts Branch
San Antonio, TX 78212                          Civil Division
Tel: (888) 310-6728                            U.S. Depa11ment of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE OF                   ATTORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND                    RESPONDENT:
HUMAN SERVICES:



TAMARA OVERBY
Acting Director, Division of Injury
                                               CLAUD.,
                                               Senior Trial Attorney
Compensation Programs                          Torts Branch
Healthcare Systems Bureau                      Civil Divisfon
Health Resources and Services Administration   U.S. Depa1tment of Justice
U.S. Department of Health and Human Services   P.O. Bpx 146
5600 Fishers Lane                              Benjamin Franklin Station
Parklawn Building, Mail Stop 08Nl46B           Washington, DC 20044-0146
Rockville, MD 20857                            Tel: (202) 616~4138



Dated:     q . . q - / Cf
         ------------


                                          5
